internal_revenue_service number release date index number -------------------------------------------------------- ------------------------------------------------------ ----------------------- ----------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-100441-05 date date ---------------------------------------------------------- -------------------------------------- ------------------------------------------------ --------- ------------- legend reciprocal ----------------------------------------------------------- attorney-in-fact aif aif parent state a state b year year year year dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep --------------- --------------- --------------- --------------- ------------- ------- ------- ------- ------- plr-100441-05 dear ------------- this letter is in response to the ruling_request filed on behalf of reciprocal dated date and supplementary submissions you request the commissioner’s consent to a revocation by reciprocal of an election made under sec_835 of the internal_revenue_code formerly e for the taxable_year ending date reciprocal represents that it writes medical professional liability insurance for physicians in state a and state b and is wholly owned by its subscriber physicians reciprocal was incorporated in state a in year since reciprocal’s inception in year aif has been reciprocal’s exclusive manager effective for the year tax_year reciprocal made an election under sec_835 to be subject_to the limitation provided in sec_835 reciprocal has continued to be subject_to the provisions of sec_835 pursuant to its election for all years from year up to and including -------- reciprocal now seeks to revoke the election beginning with the taxable_year ending december ------- reciprocal represents that aif fully manages the affairs of reciprocal under the direction of reciprocal’s subscriber board_of directors that is subject_to the direction of reciprocal’s board aif sells and issues policies investigates settles and defends claims and otherwise manages reciprocal’s affairs in consideration for performing these services aif receives a percentage based on reciprocal’s earned premium as well as a portion of reciprocal’s profits reciprocal states that aif pays salaries and personnel related expenses rent and office operation costs data processing costs and many other operating_expenses of reciprocal reciprocal represents that it pays all claims claim expenses peer review expenses directors’ fees and expenses legal actuarial and auditing expenses its taxes outside agent commissions and certain other specific expenses reciprocal represents that aif is a wholly-owned subsidiary of aif parent aif joins in the filing of a consolidated federal_income_tax return with aif parent and other eligible affiliates pursuant to its election under sec_835 reciprocal reduces its deduction for amounts paid to the aif by an amount equal to the excess of such amounts over the deductions of the aif allocable to such income effectively this election allows reciprocal to replicate the tax_determination of a consolidation of reciprocal and aif that would be otherwise unavailable due to reciprocal’s status as a mutual_insurance_company double_taxation is avoided by sec_835 which allows reciprocal credit on its tax_return for income taxes actually paid_by aif because aif computes its income taxes as part of a consolidated_group aif’s actual tax_liability is affected by its affiliates’ income and loss when an aif participates in a consolidated_return the tax_credit allowed its reciprocal bears the same relationship to the income_tax paid_by the aif’s consolidated_group as the taxable_income received by the aif from the reciprocal bears to the taxable_income of the aif’s plr-100441-05 consolidated_group the tax_credit allowed to the reciprocal however is limited to the total amount of tax paid_by the aif’s consolidated_group thus if an aif’s consolidated tax_return shows no tax due because of a net_operating_loss the reciprocal would not be allowed any credit this is true even where aif standing alone had income even when a reciprocal is not allowed a credit for taxes actually paid_by the aif the reciprocal is still required under sec_835 to reduce its deduction for amounts paid to its aif in other words a reciprocal must still apply the provisions of sec_835 unless and until the commissioner consents to the revocation of reciprocal’s election to be treated under sec_835 section as originally enacted also allowed a reciprocal to set_aside a larger portion of income in the protection against loss account pal by allowing the reciprocal to take into its income the profit of its aif on its management fee additions to the pal account however were repealed in reciprocal represents that it does not have any balance in the pal account for taxable_year year reciprocal had taxable_income of dollar_figurel reciprocal’s taxable_income for year included both income earned by reciprocal as well as income of dollar_figurem from aif attributed to reciprocal under sec_835 because aif’s parent paid no tax for year reciprocal did not get a credit under sec_835 to reduce its tax_liability thus reciprocal paid additional taxes of dollar_figuren which i sec_34 of the amount of dollar_figurem for taxable_year year reciprocal estimates that it will include in its taxable_income dollar_figureo from aif attributable to reciprocal under sec_835 reciprocal believes that aif’s parent will have no taxable_income for year and accordingly reciprocal_will not get any_tax credit pursuant to sec_835 consequently reciprocal asserts that its tax_liability will be increased by dollar_figurep of dollar_figureo for year reciprocal’s tax_liability due to its sec_835 election for year and year is significantly greater than it would have been had reciprocal not computed its taxes under that section such result was not intended for elections under sec_835 sec_1_826-1 of the treasury regulations provides that reciprocal’s sec_835 election is binding for the taxable_year for which made and all succeeding taxable years unless the commissioner consents to a revocation of such election whether revocation will be permitted will depend upon the facts and circumstances of each particular case consent is hereby granted to revoke the election made under sec_835 the revocation is effective for reciprocal’s taxable_year ending date reciprocal represents that it will not make an election under sec_835 to be subject_to the limitation provided in sec_835 for any of the first five taxable years following the year to which this consent relates the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-100441-05 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely s donald j drees jr acting chief branch office of associate chief_counsel financial institutions products
